Citation Nr: 1221311	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-07 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 2000 to June 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In December 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The opinion was obtained in January 2012 and a supplemental opinion was obtained in March 2012.  The opinions were sent to the Veteran in April 2012, he was afforded 60 days to respond and the Veteran's representative submitted a statement in May 2012.  

The Veteran submitted lay statements in support of his claim in June 2011.  The new evidence was accompanied by a waiver of the Veteran's right to initial consideration of the new evidence by the agency of original jurisdiction.  38 C.F.R. §§ 19.9, 20.1304(c) (2011). 


FINDING OF FACT

An upper airway resistance syndrome had onset in service.






CONCLUSION OF LAW

Upper airway resistance syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decision herein is favorable to the Veteran, VCAA compliance need not be addressed.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.  




Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).



When the evidence is admissible, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005). 

"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  The probative value or weight of the evidence means does the evidence tend to prove a material fact.  Washington v. Nicholson, 19Vet. App. 362, 369 (2005).    

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts 

The service treatment records do not show any complaint, finding, history, treatment, or a diagnosis of a sleep disorder, including an upper airway resistance syndrome.  

After service in March 2007, in a sleep study conducted at a private hospital sleep apnea was diagnosed.  The diagnosis was based on a compelling history and an apnea-hypopnea index (AHI) of 3.3 and an AHI of 15.6 in REM sleep.  In August 2007, the diagnosis was obstructive sleep apnea by a CPAP-polysomnogram conducted at Walter Reed Medical Center, but there was no AHI finding.  

In June 2011, the Veteran testified that he was frequently tired and his wife noticed an increase in sleep disturbance and snoring.  



In a statement in June 2011, the Veteran's spouse stated that since 2000 the Veteran's snoring had become progressively worse.  She stated that she heard the Veteran snore at night and she would see him choking and attempting to catch his breath. 

In a statement in June 2011, a senior NCO, who had served with the Veteran from May 2000 to June 2002, stated the Veteran always seemed tired and he had observed the Veteran falling asleep and snoring at work.  He stated that the Veteran would sleep in a supply tent alone because of soldiers complained of his snoring.  

In December 2011, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Board asked the VHA expert, the Program Director for Sleep Disorder, to render an opinion on the following question. 
      
Is it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current obstructive sleep apnea, first diagnosed after service in August 2007, is related to sleep disturbance in service as described by the Veteran and other lay witnesses? 

After a review of the significant facts of the case as described above, the VHA expert expressed the opinion that the Veteran did not have a diagnosis of sleep apnea, strictly speaking, based on the Apnea-Hypopnea Index (AHI) of 3.3 shown in the study in March 2007.  The VHA expert explained that a diagnosis of obstructive sleep apnea would be supported if the AHI were 5 or greater.  The VHA expert stated that while the Veteran did have symptoms of obstructive sleep apnea, the sleep study was not diagnostic.  The VHA expert expressed the opinion that the Veteran's sleep problems were an upper airway resistance syndrome, which was not the same as obstructive sleep apnea.  The VHA expert stated that it was more than 50 percent likely that the Veteran had this condition 5 to 7 years earlier, which coincides with the Veteran's time in service. 


In an addendum in March 2012, the VHA expert further explained that the Veteran had symptoms of sleep apnea, but the 3.3 AHI was within the normal range and that rem AHI of 15.6 in and of itself did not constitute a diagnosis of sleep apnea.  The sleep study diagnosis was based on the overall 3.3 AHI.  The VHA expert stated that symptoms of sleep apnea are important to consider, but that most sleep apnea experts agree that the objective measure of sleep apnea is an AHI of 5 or better, which the Veteran did not have. 

Analysis 

Although there is no evidence of sleep disorder in service, there is competent lay evidence that the Veteran began to experience sleep problems in service as evidenced by the statements of the Veteran, his spouse, and a senior NCO, who served with the Veteran.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

The Boards finds that the lay statements are credible.  See Washington at 369 (the Board, as fact finder, must determine the probative value or weight of the admissible evidence).  

Regarding the diagnosis, although the Veteran contends that his symptoms are due to sleep apnea, the medical evidence of record shows both a diagnosis of sleep apnea and a diagnosis of upper airway resistance syndrome.  The VHA expert explained why the Veteran's symptoms are not sufficient for a diagnosis of sleep apnea as the objective measure, agreed to by most sleep apnea experts, is an AHI of 5 or greater, which the Veteran did not have.  





In weighing the opinion of the VHA expert against the favorable evidence of a diagnosis of sleep apnea, the Board finds that the opinion of the VHA expert more persuasive, because the VHA expert, who is well qualified in the field of sleep disorders, provided valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (The guiding factors to be used by the Board in evaluating the probative value of medical opinion are whether the opinion is based upon sufficient facts or data, whether the opinion is the product of reliable principles and methods, and the expert applied the principles and methods reliably to the facts of the case.).   For this reason, the Board rejects the diagnosis of sleep apnea. 

Nevertheless, the VHA expert did find that the Veteran had an upper airway resistance syndrome, which was not the same as obstructive sleep apnea, and that it was more than 50 percent likely that the Veteran had the condition 5 to 7 years earlier, which coincides with the Veteran's time in service. 

The Veteran's testimony and the other lay statements are competent and credible evidence with regard to the onset of a sleep disorder in service and since service, along with the opinion by the VHA expert that the Veteran currently has an upper airway resistance syndrome, with onset coinciding with service establish all the elements of service connection for an upper airway resistance syndrome.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the Veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).







ORDER

Service connected for a sleep disorder, diagnosed as upper airway resistance syndrome, is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


